Exhibit 10.35

 

STOCK PLEDGE AND LOAN AGREEMENT

 

This AGREEMENT (as amended, supplemented or modified from time to time,
“Agreement”) is dated as of November 13, 2000 and is by Per-Olof Söderberg (the
“Borrower”) in favor of OXiGENE, Inc., a Delaware corporation (“OXiGENE”).

 

The Borrower has been granted an option to purchase 20,000 shares of Common
Stock of OXiGENE (the “Option”) pursuant to the OXiGENE 1996 Stock Incentive
Plan (the “Plan”) and an agreement (the “Option Agreement”) between OXiGENE and
the Borrower dated as of November 13, 2000. The Borrower desires to exercise the
Option and to purchase 20,000 shares of such Common Stock by borrowing
substantially all of the purchase price from OXiGENE. In order to induce OXiGENE
to extend such credit to the Borrower, the Borrower is willing (i) to execute a
promissory note in favor of OXiGENE evidencing Borrower’s obligations to OXiGENE
and (ii) to provide collateral security for Borrower’s obligations to OXiGENE
(the “Pledged Collateral,” as more fully defined herein). Accordingly, the
parties hereto agree as follows:

 

ARTICLE VI

DEFINITIONS

 

.1 Definitions. Terms defined in the Plan, the Option Agreement and the Purchase
Note (as defined below) and not otherwise defined herein shall have, as used
herein, the respective meanings provided for therein,

 

.2 UCC Terms. Unless otherwise defined herein, or unless the context otherwise
requires, all terms used herein that are defined in the New York Uniform
Commercial Code shall have the meanings therein stated.

 

ARTICLE VII

THE LOAN

 

.1 The Loan and the Purchase Note. OXiGENE agrees upon the terms and subject to
the conditions contained in this Agreement to lend to the Borrower an aggregate
principal amount of ONE HUNDRED FORTY FIVE THOUSAND Dollars ($145,000) (the
“Purchase Loan”) which shall be evidenced by the Borrower’s note in
substantially the form attached as Exhibit A (the “Purchase Note”).

 

.2 Term. The principal and interest of the Purchase Note shall be due and
payable on the earlier of the Note Expiration Date stated in the Option
Agreement or the Maturity Date(s) described in Section 2.3, below.

 

.3 Repayment. (a) Subject to Section 2.3(b) hereto the principal and interest of
the Purchase Note attributable to the purchase of a number of shares of Common
Stock shall be repaid, in whole but not in part, upon the Maturity Date
attributable to such shares, as shown in Schedule II or as described in Section
2.3(b). To the extent that the Borrower is entitled to, but does not, repay the
Purchase Note on the Maturity Date, such shares shall be forfeited.



--------------------------------------------------------------------------------

(b) If before the Purchase Note is repaid, the Borrower’s employment or service
with OXiGENE or a Subsidiary terminates, the following provisions shall apply
notwithstanding any terms in this Agreement or in the Purchase Note to the
contrary:

 

(i) If the termination of employment or service is for any reason other than
death or disability, the Borrower shall repay the Purchase Note with respect to
shares of Common Stock, to the extent that such shares are non-forfeitable on
the date of termination of employment or service (or would have become
non-forfeitable within three months thereafter and prior to the Note Expiration
Date), on the date that is three months following such termination of employment
or service, which date shall be a Maturity Date. The balance of the shares
purchased pursuant to the exercise of the Option shall be forfeited.

 

(ii) If the termination of employment or service is the result of the Borrower’s
disability, the Borrower (or the Borrower’s legal representative) shall repay
the Purchase Note with respect to shares of Common Stock, to the extent that
such shares are non-forfeitable on the date of termination of employment or
service (or would have become non-forfeitable within twelve months thereafter
and prior to the Note Expiration Date), on such terms as the Committee, in its
discretion, may deem appropriate, including forgiveness of the principal and
accrued interest due and payable under the Purchase Note, on the date that is
twelve months following such termination of employment or service, which date
shall be a Maturity Date. The balance of the shares purchased pursuant to the
exercise of the Option shall be forfeited.

 

(iii) If the termination of employment or service is the result of the
Borrower’s death while employed by OXiGENE, or during the three- or twelve-month
periods described in paragraphs (i) or (ii), the person who acquires the Option
by reason of Borrower’s death (or the Borrower’s legal representative) shall
repay the Purchase Note with respect to any portion or all of such shares of
Common Stock, to the extent that such shares are non-forfeitable on the date of
Borrower’s death (or would have become non-forfeitable within twelve months
thereafter and prior to the Note Expiration Date), on such terms as the
Committee, in its discretion, may deem appropriate, including forgiveness of the
principal and accrued interest due and payable under the Purchase Note, on the
date that is twelve months following the Borrower’s death, which date shall be a
Maturity Date. The balance of the shares purchased pursuant to the exercise of
the Option shall be forfeited.

 

(iv) For purposes of this Section 2.3, shares of Common Stock purchased pursuant
to the exercise of an Option will become non-forfeitable on the date or dates
shown in Schedule II.

 

(v) The Borrower (or the Borrower’s personal representative) may repay principal
plus accrued interest only upon a Maturity Date with respect to shares with such
Maturity Date; provided, however, that the Borrower may at any time provide
other collateral satisfactory to OXiGENE in substitution for the shares
purchased pursuant to the exercise of an Option and pledged as collateral as
provided herein.

 

2



--------------------------------------------------------------------------------

(vi) Upon a Change in Control, all shares of Common Stock that have not already
become non-forfeitable shall become non-forfeitable, and the principal and
interest of the Purchase Note shall be due and payable according to the terms of
Section 2 of this Agreement.

 

.4 Forfeitures. To the extent that shares are forfeited pursuant to Section
2.3(b), the amount due under the Purchase Note shall be reduced by the amount
attributable to the exercise price payable under the Option for such forfeited
shares.

 

ARTICLE VIII

THE SECURITY INTERESTS

 

.1 The Security Interests. The Borrower hereby pledges to OXiGENE, and grants to
OXiGENE a security interest in, the following (the “Pledged Collateral”):

 

(i) the shares of stock described on Schedule I hereto (the “Pledged Shares”),
and all dividends, distributions, cash, instruments and other property and
proceeds from time to time received, receivable or otherwise made upon or
distributed in respect of or in exchange for any or all of the Pledged Shares
(other than cash dividends described in Section 6.1 (a)(ii)); and

 

(ii) to the extent not otherwise included in the foregoing, all cash and
non-cash proceeds thereof (except for cash dividends described in Section 6.1
(a)(ii)).

 

.2 Security for Obligations. This Agreement secures the payment of: (i) all
amounts now or hereafter payable by the Borrower to OXiGENE on the Purchase
Note, (ii) all obligations of the Borrower to OXiGENE hereunder and (iii) all
other obligations or liabilities now or hereafter payable by the Borrower
pursuant to the Plan (all such indebtedness, obligations and liabilities being
herein called the “Obligations”).

 

.3 Delivery of Pledged Collateral. All certificates or instruments representing
or evidencing the Pledged Collateral shall be delivered to and held by or on
behalf of OXiGENE pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, with signatures appropriately guaranteed, and accompanied
in each case by any required transfer tax stamps, all in form and substance
satisfactory to OXiGENE. In connection herewith, the Borrower hereby grants
OXiGENE a power of attorney to endorse on Borrower’s behalf all such
certificates or instruments, which power shall be coupled with an interest and
irrevocable. OXiGENE shall have the right, at any time in its discretion and
without notice to the Borrower, to cause any or all of the Pledged Shares or
other Pledged Collateral to be transferred of record into the name of OXiGENE or
its nominee.

 

.4 Termination of Security Interests; Release of Pledged Collateral. Upon
repayment of the Purchase Note with respect to a number of the Pledged Shares on
a Maturity Date (or upon a deemed repayment) as provided in Section 2.3(a) or
(b), or upon the forfeiture of a number of shares of Common Stock as provided in
Section 2.3(b), the security interest in such number of Pledged Shares shall
terminate, and all rights to such shares shall revert to the Borrower (in the
case of repayment) or shall vest in OXiGENE (in the case of forfeiture). Upon

 

3



--------------------------------------------------------------------------------

the full, final and irrevocable payment and performance of all the Obligations,
the security interests in the Pledged Collateral shall terminate and all rights
to the Pledged Collateral shall revert to the Borrower.

 

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

 

.1 Representations and Warranties. Borrower hereby represents and warrants that:

 

(a) Borrower is the sole holder of record and beneficial owner of the
Collateral, free and clear of any pledge, hypothecation, assignment, lien,
charge, claim, security interest, option, preference, priority or other
preferential arrangement of any kind or nature whatsoever (“Lien”) thereon or
affecting the title thereto.

 

(b) This Agreement has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and subject as to
enforceability, to general principles of equity.

 

(c) No consent, approval, authorization or other order of any person or entity,
governmental or otherwise, is required for (i) the execution and delivery of
this Agreement by Borrower or the delivery by Borrower of the Collateral to
OXiGENE as provided herein, or (ii) the exercise by OXiGENE of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of the Collateral by laws affecting the offering and sale
of securities generally.

 

ARTICLE X

COVENANTS

 

The Borrower agrees that so long as any Obligation remains unpaid:

 

.1 Filing; Further Assurances. The Borrower will, in such manner and form as
OXiGENE may require, execute, deliver, file and record any financing statement,
continuation statement, specific assignment or other paper and take any other
action that may be necessary or desirable, or that OXiGENE may request, in order
to create, preserve, perfect or validate the security interests granted hereby
or to enable OXiGENE to exercise and enforce its rights hereunder with respect
to any of the Pledged Collateral. To the extent permitted by applicable law, the
Borrower hereby authorizes OXiGENE to execute and file, in the name of the
Borrower or otherwise, Uniform Commercial Code financing statements which
OXiGENE in its sole discretion may deem necessary or appropriate to further
perfect the security interests.

 

.2 Liens on Pledged Collateral. The Borrower will not sell or otherwise dispose
of, or grant any option with respect to any of the Pledged Collateral or create
or suffer to exist any lien (other than security interests in favor of OXiGENE)
on any Pledged Collateral, (provided, however, that Borrower may sell the
Pledged Shares subject to the condition that the principal and accrued interest
of the Purchase Note attributable to such shares is repaid in fill to OXiGENE
prior to the transfer of such shares pursuant to such sale). The Borrower will
pledge hereunder, immediately upon his acquisition (directly or indirectly)
thereof, any and all shares of stock or other securities received by him in
substitution for the Pledged Shares.

 

4



--------------------------------------------------------------------------------

ARTICLE XI

DISTRIBUTIONS ON COLLATERAL; VOTING

 

.1 Right to Receive Distributions on Pledged Collateral; Voting. (a) So long as
no Event of Default shall have occurred and be continuing:

 

(i) The Borrower shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement.

 

(ii) With respect to the Pledged Shares, any cash dividends shall be paid to the
Borrower, and any stock dividends shall remain in the possession of OXiGENE
together with, and be treated in the same manner as, the Pledged Shares and
shall become additional Pledged Shares.

 

(iii) With respect to Pledged Collateral other than the Pledged Shares, the
Borrower shall be entitled to receive and retain any and all dividends, interest
and other payments and distributions made upon or with respect to the Pledged
Collateral, provided, however, that any and all

 

(A) dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral,

 

(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 

(C) cash paid, payable or otherwise distributed in respect of principal of, in
redemption of, or in exchange for, any Pledged Collateral,

 

shall be, and shall be forthwith delivered to OXiGENE to hold as, Pledged
Collateral and shall, if received by the Borrower, be received in trust for the
benefit of OXiGENE, be segregated from the other property or funds of the
Borrower and be forthwith delivered to OXiGENE as Pledged Collateral in the same
form as so received (with any necessary endorsement).

 

(iv) OXiGENE shall execute and deliver (or cause to be executed and delivered)
to the Borrower all such proxies, powers of attorney, consents, ratification and
waivers and other instruments as the Borrower may reasonably request for the
purpose of enabling the Borrower to exercise the voting and other rights which
he is entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments which he is authorized to receive and retain
pursuant to paragraphs (ii) and (iii)above.

 

5



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) All rights of the Borrower to receive the dividends and interest payments
which he would otherwise be authorized to receive and retain pursuant to
Sections 6.1(a)(ii) and (iii) shall cease, and all such rights shall thereupon
become vested in OXiGENE which shall thereupon have the sole right to receive
and hold as Pledged Collateral such dividends and interest payments.

 

(ii) All dividends and interest payments which are received by the Borrower
contrary to the provisions of paragraph (i) of this Section 64 1(b) shall be
received in trust for the benefit of OXiGENE, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to OXiGENE as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

(c) Upon the occurrence and during the continuance of an Event of Default and
upon notice by OXiGENE to the Borrower, all rights of the Borrower to exercise
the voting and other consensual rights which he would otherwise be entitled to
exercise pursuant to Section 6.1(a)(i) shall cease, and all such rights shall
thereupon become vested in OXiGENE who shall thereupon have the sole right to
exercise such voting and other consensual rights.

 

ARTICLE XII

GENERAL AUTHORITY; REMEDIES

 

.1 General Authority. The Borrower hereby irrevocably appoints OXiGENE and any
officer or agent thereof, with full power of substitution, as his true and
lawful attorney-infact, in the name of the Borrower or its own name, for the
sole use and benefit of OXiGENE, but at the Borrower’s expense, at any time and
from time to time, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to carry out
the terms of this Agreement.

 

.2 UCC Rights. If an Event of Default shall have occurred, OXIGENE may in
addition to all other rights and remedies granted to it in This Agreement and in
any other agreement securing, evidencing or relating to the Obligations,
exercise (i) all rights and remedies of a secured party tinder the UCC (whether
or not in effect in the jurisdiction where such rights are exercised) and (ii)
all other rights available to OXiGENE at law or equity. OXiGENE shall have no
duty to exercise any rights or take any steps to preserve the rights of the
Borrower in the Pledged Collateral, nor shall OXiGENE be liable to the Borrower
or any other person for any loss caused by OXiGENE’s failure to meet any
obligation imposed by Section 9-207 of the UCC or any successor provision.
Without limiting the foregoing, OXiGENE shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which OXiGENE accords its own property, it being understood that OXiGENE
shall not have any duty or responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Pledged Collateral, whether or not OXiGENE has or is
deemed to have knowledge of such matters or (ii) taking any necessary steps to
preserve rights against any parties with respect to any Pledged Collateral.

 

6



--------------------------------------------------------------------------------

.3 Remedies.

 

(a) Upon the occurrence of an Event of Default, then or at any time during the
continuance of such occurrence, OXiGENE is hereby authorized and empowered, at
its election, (i) to transfer and register in its or its nominee’s name the
whole or any part of the Collateral, (ii) to exercise all rights (including
voting rights and the right to exercise the issuer Agreements) with respect to
the Collateral, (iii) to demand, sue for, collect, receive and give acquittance
for any and all cash dividends or other distributions or monies due or to become
due upon or by virtue thereof, and to settle, prosecute or defend any action or
proceeding with respect thereto (including, without limitation, any action or
proceeding for the enforcement of rights hereunder), (iv) to sell in one or more
sales (which may, in OXiGENE’s discretion, be made in accordance with Rule 144)
the whole or any part of the Collateral or otherwise to transfer or assign the
same, applying the proceeds therefrom to the payment of the Obligations in such
order as OXiGENE shall determine.

 

(b) OXiGENE shall give Borrower not less than ten days’ prior written notice of
the time and place of any sale or other intended disposition of any of the
Collateral, except any Collateral that is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market.
Borrower agrees that such notice constitutes “reasonable notification” within
the meaning of Section 9-504(3) of the Uniform Commercial Code. Any sale shall
be made at a public or private sale at OXiGENE’s place of business, or at any
public building in The City of New York to be named in the notice of sale,
either for cash or upon credit or for future delivery at such price as OXiGENE
may deem fair, and, to the extent permitted by applicable law, OXiGENE may be
the purchaser of the whole or any part of the Collateral so sold and hold the
same thereafter in its own right free from any claim of Borrower or any right or
equity of redemption, which right or equity is hereby waived and released.

 

(c) In the event of any postponement of such sale or disposition, OXiGENE shall
give Borrower notice of such postponement.

 

(d) Borrower acknowledges that in any sale under the circumstances described in
this Section 7.3, OXiGENE shall incur no responsibility or liability for selling
the whole or any part of the Collateral at a price which OXiGENE may deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sales were deferred for any
reason.

 

ARTICLE XIII

MISCELLANEOUS

 

.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be given to such party at its address
set forth on the signature page hereof or to such other address as such party
may hereafter specify for the purpose by notice to the other. Each such notice,
request or other communication shall be effective (i) two business days after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section. Rejection or refusal to accept, or the
inability to deliver because of a changed address of which no notice was given
shall not affect the validity of notice given in accordance with this Section.

 

7



--------------------------------------------------------------------------------

.2 Waivers, Non-Exclusive Remedies. No failure on the part of OXiGENE to
exercise, no delay in exercising, and no course of dealing with respect to, any
right under this Agreement, the Purchase Note, the Plan or the Subscription and
Sale Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise by OXiGENE of any right under such instruments or documents
preclude any other or further exercise thereof or the exercise of any other
right. The rights of OXiGENE under this Agreement are cumulative and are not
exclusive of any other remedies provided under other agreements or by law.

 

.3 Successors and Assigns. This Agreement is for the benefit of OXiGENE and its
successors and assigns, and in the event of an assignment of all or any of the
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness. This Agreement and
rights and obligations hereunder may not be assigned by Borrower.

 

.4 Amendments and Waivers. Any provision of this Agreement may be amended or
waived, if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and OXiGENE.

 

.5 Delivery and Applicable Law. This Agreement has been delivered in [New York]
and shall be governed and construed in accordance with the laws of the [State of
New York].

 

.6 Limitation by Law; Severability. (a) All rights, remedies and powers provided
in this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law which may be controlling and be limited to the extent necessary so that they
will not render this Agreement invalid, unenforceable in whole or in part, or
not entitled to be recorded, registered or filed under the provisions of any
applicable law.

 

(a) If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of OXiGENE in order to carry out the intentions of
the parties hereto as nearly as may be possible; and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

.7 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall, become effective when OXiGENE shall have received counterparts hereof
signed by itself and the Borrower.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.

 

   

/s/ Per-Olof Soderberg

--------------------------------------------------------------------------------

   

Borrower

   

Per-Olof Söderberg

Address

 

__________________________________________

   

__________________________________________

   

__________________________________________

OXiGENE, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

Chairman and CEO

 

9



--------------------------------------------------------------------------------

Schedule I

 

List of Pledged Shares

 

Stock Certificate Nos.

--------------------------------------------------------------------------------

 

Number of Shares

--------------------------------------------------------------------------------

 

10



--------------------------------------------------------------------------------

Schedule II

 

Maturity Dates and Non-Forfeitability of Shares

 

11/13/01

  

4,000

11/13/02

  

4,000

11/13/03

  

4,000

11/13/04

  

4,000

11/13/05

  

4,000

11/13/06

  

Note Expiration Date

11/13/06

  

Maturity Date

 

11



--------------------------------------------------------------------------------

PURCHASE NOTE

 

$ 145,000

   Stockholm, Sweden      November 13, 2000

 

FOR VALUE RECEIVED the undersigned, Per-Olof Söderberg (the “Borrower”),
promises to pay to the order of OXiGENE, Inc., a Delaware corporation
(“OXiGENE”) on the date or dates stated in the Pledge and Loan Agreement (as
hereafter defined), the principal sum of ONE HUNDRED FORTY FIVE THOUSAND Dollars
($145,000) with interest thereon from the date hereof until paid at the rate of
five and six-tenths percent (5.6%) per annum, both principal and interest being
negotiable and payable, without offset, at the offices of OXiGENE, Inc., 321
Arsenal Street, Watertown, Massachusetts 02472, Attention: Björn Nordenvall, or
at such other place as the holder may designate in writing.

 

The Borrower promises to pay interest on the aggregate unpaid principal amount
of this Purchase Note from the date hereof until paid at the times and in the
manner specified in the Pledge and Loan Agreement.

 

This Purchase Note is secured by a Stock Pledge and Loan Agreement of even date
from the Borrower to OXiGENE (the “Pledge and Loan Agreement”).

 

The principal and interest on this Purchase Note are subject to adjustment as
provided for the Pledge and Loan Agreement.

 

Any of the following shall constitute an event of default (“Event of Default”):
(i) the failure to pay any principal or interest on this Note when due; (ii) the
insolvency of the Borrower, the application for the appointment of a receiver
for the Borrower, the filing of a petition under any provision of the federal
bankruptcy law by or against the Borrower, or the making of an assignment for
the benefit of creditors by the Borrower; or (iii) the breach by the Borrower of
any representations, warranties or covenants contained in the Pledge and Loan
Agreement of even date between Borrower and OXiGENE. Upon the happening of an
Event of Default, the entire and unpaid principal balance of this Purchase Note
and all accrued but unpaid interest, if any, shall, at the option of the holder,
immediately become due and payable. Any failure of the holder to exercise such
option shall not be deemed a waiver of the right to exercise the same in the
event of any subsequent event of default.

 

To the fullest extent permitted by law, Borrower (i) waives presentment, protest
and notice of dishonor; (ii) waives the benefit of any exemption as to the debt
evidenced by this Purchase Note; (iii) waives any right which the Borrower may
have to require the holder to proceed against any other person or assets; (iv)
agrees that, without notice, and without affecting the Borrower’s liability, the
holder may, at any time or times, grant extensions of time for payment, permit
the renewal of this Purchase Note and add or release a party; (v) agrees that
any action to collect this Purchase Note or any part hereof may be instituted
and maintained in a court having appropriate jurisdiction and located in the
City of Boston, Massachusetts, and, in this regard, the Borrower waives forum
nonconveniens or any assertion that such jurisdiction is improper; and (vi)
agrees to pay all collection expenses including reasonable attorney’s fees and
court costs incurred in the collection of this Purchase Note or any part hereof.

 

12



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Purchase Note or the Pledge and Loan
Agreement to the contrary, the Borrower shall have no personal liability for the
payment of any sums due under this Purchase Note or the Pledge and Loan
Agreement, it being the intention of the parties that OXiGENE or any subsequent
holder hereof shall look solely to the Pledged Collateral (as defined in the
Pledge and Loan Agreement) for the payment of such sums; provided however that
the foregoing exculpation from personal liability shall not (i) impair the
validity of security interests granted in the Pledge and Loan Agreement or (ii)
preclude an action for specific performance or injunctive relief or prohibit
OXiGENE or the holder hereof from naming the Borrower in any action to enforce
remedies hereunder or under the Pledge and Loan Agreement (other than an action
seeking a personal money judgement).

 

--------------------------------------------------------------------------------

/s/ Per-Olof Soderberg

--------------------------------------------------------------------------------

Per-Olof Söderberg

Address:

--------------------------------------------------------------------------------

 

13